ViNje, J.
Some discussion as to what constitutes easements in gross and easements appurtenant is contained in *11brief of counsel, and cases from other jurisdictions bolding that under facts similar to those at bar each parcel should be assessed its proportionate share of the water privilege appurtenant to it are cited. We shall not discuss either, as we do not find it necessary to go beyond the plain terms of our statutes in deciding the case. Sec. 1039, Stats. 1915, requires that “All real property not expressly exempt from taxation shall be entered upon the assessment roll in the assessment district where it lies,” and sec. 1052, Stats. 1915, requires that “In determining the value the assessor shall consider, as to each piece, its advantage or disadvantage of location, quality of soil, quantity of standing timber, water privileges, mines, minerals, quarries, or other valuable deposits known to be available therein, and their value.” Nothing can be added by way of explanation to these plain statutory provisions to show that the trial court, correctly disposed of the ease.
It assessed upon each of the four lots its value as land and added thereto its water-privilege value, which it arrived at by determining the relation it bore to the value of all the water privileges considered as a unit. Thus each parcel was assessed only its proportionate share of the whole water-privilege value, including the flowage, considered as a unit. The assessor assessed against these four lots the value of all the water privileges, including those of the flowage lying in the town of Bradley. In doing so he violated the plain language of the statute.
Some suggestion is made in the brief of counsel for defendant that the trial court’s findings as to the taxable value of the lots are not sustained by the evidence. This suggestion has no foundation in fact. The findings of value rest upon competent, satisfactory evidence and cannot be disturbed.
By the Gourt. — Judgment affirmed.